Citation Nr: 0801150	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left hand (also claimed as peripheral neuropathy).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a skin rash on 
hands and feet (claimed as dry hands and feet).

4.  Entitlement to service connection for spots on the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville Tennessee, which denied the veteran's claims.

The claims for service connection for hearing loss and for 
spots on the face addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran currently has numbness or peripheral neuropathy of 
the left hand.

2.  There is no competent medical evidence showing that the 
veteran currently has a skin rash on the hands and feet.


CONCLUSIONS OF LAW

1.  Numbness or peripheral neuropathy of the left hand was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2007).

2.  A skin rash on the hands and feet was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has numbness or 
peripheral neuropathy in his left hand, secondary to diabetes 
mellitus.  He also contends that he has a rash or dryness on 
his hands and feet which can be attributed to service.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2004 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information not in the possession of the Federal 
government.  In essence, he was asked to submit any evidence 
in his possession.. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was 
provided with notice regarding effective dates and disability 
evaluations in May 2006, prior to final adjudication of the 
claims in the December 2006 statement of the case.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and made several attempts to obtain private treatment 
records from Dr. Robert E. McDaniel.  The veteran submitted 
private treatment records.  Although it appears the service 
medical records are incomplete, such development is not 
necessary on the claims for numbness of the left hand and for 
a rash on the hands and feet.  As it is the finding of the 
Board that no current disability exists with regards to these 
claims, the finding of additional service medical records 
would not provide a basis to grant these claims.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  As the veteran does not currently have a rash or 
dryness on his hands and feet, no examination is necessary on 
that claim.  The veteran was afforded a VA examination in 
August 2006 for diabetes mellitus, and this included an 
examination for peripheral neuropathy and of the extremities.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Claims for Service Connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection, the record must contain (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence, of in 
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  Where the medical 
evidence establishes that a veteran does not currently have a 
disorder for which service connection is sought, service 
connection for that disorder is not authorized under the 
statues governing veterans' benefits.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

I.  Numbness or Peripheral Neuropathy of the Left Hand

The veteran attended a VA examination for diabetes mellitus 
in August 2006.  The examiner found that the veteran did not 
have peripheral neuropathy, and neurologic examination of the 
veteran's left arm and hand was normal.  Additionally, a 
February 2006 VA medical record lists the veteran's medical 
problems, of which there are several.  Peripheral neuropathy 
or numbness of the left hand is not mentioned.  There is no 
evidence that the veteran sought treatment for or complained 
to a medical professional of problems with his left hand.  
While the veteran is certainly competent to testify as to his 
own symptoms, such as numbness in his left hand, his 
testimony alone, without the support of a medical opinion as 
to diagnosis and causation, is not sufficient evidence to 
grant his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has no current diagnosis of peripheral neuropathy 
or other numbness of the left hand, and therefore service 
connection cannot be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

II.  Rash or Dryness on Hands and Feet

There is no evidence that the veteran ever sought treatment 
for or complained to a medical professional of dryness or a 
rash on his hands and feet.  Additionally, the February 2006 
list of the veteran's medical problems does not include any 
sort of rash or dryness on the hands and feet, though it does 
note another skin problem, the lesions on the veteran's face.  
While the veteran is certainly competent to testify as to his 
own symptoms, such as any dryness he experiences, his 
testimony alone, without the support of a medical opinion as 
to diagnosis and causation, is not sufficient evidence to 
grant his claim..  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran has no current diagnosis of a rash or dryness on 
his hands and feet, and therefore service connection cannot 
be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

The appeal for service connection for numbness of the left 
hand is denied.

The appeal for service connection for a rash on the hands and 
feet is denied.


REMAND

It appears the service medical records are incomplete.  They 
contain only entrance and separation examinations from the 
veteran's first period of service, no records of any kind 
from the veteran's second period of service, and no treatment 
records from either period of service.  Additionally, the 
veteran's service personnel file should be obtained, as it 
will contain information on his duties while in service and 
the level of noise to which he was exposed.  These records 
must be obtained.

The veteran has submitted evidence that he has keratoses, or 
skin lesions, on his face.  Once the complete service medical 
records have been obtained, he should be afforded a VA 
examination for his facial lesions.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The veteran has submitted evidence that he currently has 
hearing loss and the available service medical records show 
that he complained of hearing loss during his separation 
examination following his first period of service.  a Once 
the complete service medical and personnel records have been 
obtained, a VA examination should be scheduled.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  A request for the veteran's service 
medical records and service personnel 
file, in addition to any other 
available service medical records, 
should be submitted to the National 
Personnel Records Center in St. Louis, 
Missouri.  These records should be 
associated with the claims file.  If 
these records cannot be obtained, then 
evidence of attempts to obtain them 
should be associated with the claims 
file.

2.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available to the VA 
examiner(s).  Pertinent documents 
should be reviewed.

Hearing loss.  The examiner should 
conduct a complete history and physical 
and assign all appropriate diagnoses.  
If there is a current diagnosis of 
hearing loss, the examiner should state 
whether the veteran's current hearing 
loss is at least as likely as not 
related to the veteran's service.

Skin lesions on the face.  The examiner 
should conduct a complete history and 
physical and assign all appropriate 
diagnoses.  If there is a current 
diagnosis of a skin disorder affecting 
the veteran's face, the examiner should 
state whether the skin disorder is at 
least as likely as not related to the 
veteran's service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


